The Attorney General of Texas
                                          June    12,    1970
JOHN L. HILL
Attorney General


                   Honorable Joe Resweber                        Opinion No. H- 1181
                   Harris County Attorney
                   Harris County Courthouse                      Re: Method         of depositing
                   Houston, Texas 77002                          money collected by the county
                                                                 tax assessor-ollector    in the
                                                                 county depository.

                   Dear Mr. Resweber:

                          You have requested     our opinion regarding the proper method of
                   depositing money collected by the county tax assessor-collector   in the county
                   depository.  You suggest that articles 1709 and 1709a, V.T.C.S., which require
                   the county treasurer to “receive all moneys belonging to the county from
                   whatever source they may be derived,” appear to be in conflict with article
                   2549, V.T.C.S., which directs the county tax assessor-collector to

                              deposit all taxes collected by him . . . in such [county]
                              depository   or depositories,  as soon as collected,
                              pending the preparation of his report of such collection
                              and settlement thereon.

                          Although articles 1709 and 1709a were last amended in 1971, and article
                   2549 was last amended in 1969, the relevant language in each of them has
                   been in effect for many years. In Attorney General Opinion H-183 (1973), we
                   addressed the question of whether a county tax assessor+ollector            need
                   “secure a Deposit Warrant in accordance with Article 1657 and daily turn over
                   . . . monies to the County Treasurer. n We recognized in that opinion that the
                   assessor-collector   has occasion to deposit funds in the county depository prior
                   to transferring such monies to the county treasurer, and we relied largely
                   upon language in Attorney General Opinion M-167 (1967), which had held that
                   a tax assessor-collector   is required

                               to deposit tax funds in his possession in the county
                               depository pending transfer of the funds to the County
                               Treasurer.




                                                    p.    4765
Honorable Joe Resweber       -   Page 2    (R-1181)



       ln our opinion, this conclusion remains valid. Articles 1709 and 1709a do not
preclude the assessorqollector    from initially depositing daily receipts in the county
depository, but merely require that, at some time, the treasurer receive the funds.
 Likewise, article 2549 does not prohibit transfer of tax monies to the county
treasurer in accordance with other statutes, but directs only that the assessor-
collector initially deposit all receipts in the county depository.      Thus, we beiieve
that the statutes can readily be harmonized on the basis of Attorney General
Opinion M-167. Rather than conflict,            the statutes complement each other.
Accordingly, it is our opinion that the county tax assessor-collector      is required to
deposit tax funds in his possession in the county depository pending transfer of
these funds to the county treasurer.

                                    SUMMARY

            A county tax assessor-collector    is required to deposit tax
            funds in his possession in the county depository pending
            transfer of such funds to the county treasurer.




                                             Attorney   General of Texas

APPROVED:




DAVID M. KHDALL,        First Assistant




Opinion Committee




                                      p.   4766